Citation Nr: 0600596	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  98-19 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left wrist Galeazzi fracture, status post open reduction and 
internal fixation, currently rated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
a nondisplaced fracture of the proximal phalanx right great 
toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active military service from September 1992 
to May 1997.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This case was previously before the Board in January 2001 
when it was remanded for procedural purposes and for 
additional clinical information.  In March 2005 the case was 
remanded by the Board to afford the veteran the opportunity 
to testify at another personal hearing since the Veteran's 
Law Judge who had held a hearing in October 2000 was no 
longer employed at the Board.  

In July 2005 a video conference hearing was held at the Board 
in Washington, D.C., before the undersigned Veterans Law 
Judge.  

At the July 2005 hearing, the veteran claimed that she has 
left forearm involvement related to the service connected 
left wrist Galeazzi fracture, status post open reduction and 
internal fixation disorder.  The matter is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum schedular rating 
assignable for the residuals of a left wrist Galeazzi 
fracture, status post open reduction internal fixation; 
ankylosis of the left wrist is not shown.

2.  The residuals of a nondisplaced fracture of the proximal 
phalanx right great toe are manifested by pain and 
tenderness, but malunion or nonunion of the tarsal metatarsal 
bones; severe hallux rigidus; or resultant functional 
impairment of the right foot are not shown.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left wrist Galeazzi fracture, status post open reduction 
internal fixation are not met. 38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5214, 5215 (2005).

2.  The criteria for a compensable disability rating for 
residuals of a nondisplaced fracture of the proximal phalanx 
of the right great toe are not met. 38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5280, 5281, 5283, 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  

VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  The original RO 
decision that is the subject of this appeal was entered in 
February 1998, before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  In May 2004, a VCAA letter was sent to the veteran 
providing proper VCAA notice and assistance.  The veteran was 
also afforded notice in the August 2003 and July 2004 
Supplemental Statements of the Cases.  The veteran has had 
ample time to respond to the notice.  In this regard, the 
Board is certain that adequate notice requirements of the 
VCAA have been provided in compliance with VA statutory 
obligations considered in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005). 

With regard to VA's duty to assist, the veteran's service 
medical records are of record, as are VA clinical records.  
Further, the veteran has been afforded VA medical 
examinations to evaluate her service connected disabilities.  
While an MRI of the left wrist was requested by the Board in 
the January 2001 remand, apparently at the discretion of the 
examining physicians in subsequent VA examinations, only an 
X-ray of the wrist was performed.  In light of this 
circumstances, there is no apparent violation of the duty to 
assist or violation of Stegall v. West, 11 Vet. App. 268, 271 
(1998) (Where the remand orders of the Board or the Court are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance). With respect to providing 
assistance to the veteran it is also noted that she has been 
notified of the applicable laws and regulations which set 
forth the criteria for increased ratings.  The discussions in 
the rating decisions and Statements of the Cases have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Regarding the veteran's claims on appeal, the Board finds 
that there has been substantial compliance with the 
assistance provisions set forth in the law and regulations, 
VCAA.  

The Board has reviewed the facts of this case in light of 
VCAA and the VCAA regulations.  As discussed above, VA has 
made all reasonable efforts to assist the veteran in the 
development of her claims and has notified her of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or her representative for further argument, as the 
Board's consideration of the law and new regulations in the 
first instance does not prejudice her.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992).




I.  An Increased Rating for Residuals of a Left Wrist 
Galeazzi Fracture, Status Post Open Reduction and Internal 
Fixation

The veteran asserts that her left wrist pain and swelling 
interferes with her ability to write and perform her job, and 
her current left wrist disability is more disabling than the 
current 10 percent evaluation indicates.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

The veteran is left handed, and she is currently in receipt 
of a 10 percent disability evaluation for residuals of a left 
wrist Galeazzi fracture, status post open reduction internal 
fixation, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5215.  Under Diagnostic Code 5215, limitation of motion of 
the wrist with palmar flexion limited in line with forearm of 
the major or minor hand, or dorsiflexion less than 15 degrees 
of the major or minor hand warrants a 10 percent evaluation.  

Another potential evaluation criteria available is Diagnostic 
Code 5214, ankylosis of the wrist.  Under that diagnostic 
code, a 30 percent disability evaluation is warranted when 
there is favorable ankylosis in 20 to 30 degrees dorsiflexion 
in the major wrist. A 40 percent disability evaluation is 
contemplated for ankylosis of the major wrist in any other 
position, except favorable.

The medical evidence in this case shows that during service, 
the veteran sustained a Galeazzi's fracture of the left wrist 
that required an open reduction and internal fixation of the 
left radius.  Shortly after service VA X-rays indicated that 
there was no reaction around the wrist plate or screws.  Some 
subluxation of the wrist joint was reported, and there was 
slight radial shortening.  The left wrist fracture was 
described as well healed.  

In June 2001, at a VA medical examination, the veteran's 
complaints of constant wrist pain and difficulty lifting 
objects were reported.  There was tenderness at the wrist 
plate insertion, some limitation of left wrist motion, and 
weakness of left hand pinch and grip.  No arthritic changes 
were shown on X-ray and left wrist alignment was described as 
normal.  An intercurrent left wrist injury was reported in 
June 2001 and findings were without pertinent pathology.   

At the February 2003 VA medical examination of the joints, 
the veteran complained of left wrist pain once per day, that 
was a 10 on a scale of 1 to 10 when it occurred, and a weak 
left grasp. She reported that sometimes she used a left wrist 
brace, and that she did not play sports using her left hand.  
She had pain while using a car steering wheel.  Range of 
motion studies of the left wrist revealed that flexion was 
from 0 to 80 degrees; extension was from 0 to 70 degrees; 
radial deviation was from 0 to 20 degrees; and ulnar 
deviation was from 0 to 40 degrees.  Left wrist discomfort 
was reported on ulnar deviation and pronation.  At a June 
2003 VA medical examination, a normal wrist evaluation was 
reported.

A review of the medical findings reveals subjective and 
objective evidence of pain and pain on motion of the left 
wrist, along with slight limitation of motion of the wrist in 
ulnar deviation.  The veteran is currently in receipt of the 
maximum evaluation available for left wrist disability 
pursuant to Diagnostic Code 5215, limitation of motion of a 
wrist, with 10 percent disability despite the fact that the 
medical evidence does not demonstrate the level of limitation 
of motion contemplated for a 10 percent rating under that 
regulation.  She has essentially normal range of motion for 
the wrist as defined by VA regulation at Plate I under 
38 C.F.R. § 4.71.  There is no higher disability evaluation 
for limitation of motion of a wrist.  While ankylosis of a 
wrist may be considered pursuant to Diagnostic Code 5214, 
there is absolutely no medical evidence of ankylosis of the 
veteran's wrist.  Ankylosis is defined as immobility and 
consolidation of a joint due to 


disease, injury, or surgical procedure.  See Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91).  Based 
upon the findings made during the course of the examination, 
findings that clearly show the veteran had movement in the 
wrist, the Board finds that there is no ankylosis of the 
wrist and compensation under Diagnostic Code 5214 is not 
warranted.  

The Board has also considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or her representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds no provision upon which to assign a higher 
rating.  It is important to note though that the left wrist 
is a major joint.  In this regard, the Board recognizes that 
there are situations in which the application of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 is warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints when the rating code under 
which the veteran is rated does not contemplate these 
factors. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

There is no X-ray or other medical evidence of arthritis of 
the veteran's left wrist for consideration of painful motion 
pursuant to 38 C.F.R. § 4.59.  The veteran's subjective 
complaints of left wrist pain on motion while driving and 
writing have been duly reported.  There is objective evidence 
of discomfort or pain on different planes of left wrist 
motion, along a weakened left grip.  While these symptoms are 
certainly significant, it does not appear that on the whole, 
they reflect objective evidence of pain on motion or result 
in additional functional impairment greater than that 
contemplated by the current 10 percent rating.  The Board 
also finds that 38 C.F.R. §§ 4.40, 4.45 do not provide a 
basis for a higher rating.

The veteran testified concerning her left wrist complaints 
and symptoms at the July 2005 video conference hearing at the 
Board.  Although an appellant may testify as to symptoms he 
or she perceives to be manifestations of disability, the 
question of 


whether a disability is present is one which requires skill 
in diagnosis, and questions involving diagnostic skills must 
be made by medical experts. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). As such, the veteran's opinion in this 
regard is of limited probative value.  

Additionally, this case does not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, requiring consideration on an extra-
schedular basis.  38 C.F.R. § 3.321(b).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). Based on the foregoing, the Board 
concludes that the weight of the evidence is against the 
veteran's claim.  An increased evaluation for residuals of a 
left wrist Galeazzi fracture, status post open reduction 
internal fixation is not warranted.


II.	Residuals of a Nondisplaced Fracture of the 
Proximal 
Phalanx Right Great Toe

The veteran contends that she has continued right great toe 
symptoms that warrant a compensable disability evaluation.  
She is currently in receipt of a noncompensable disability 
evaluation for residuals of a nondisplaced fracture of the 
proximal phalanx of the right great toe under 38 C.F.R. 
§ 4.71, Diagnostic Code 5283, tarsal or metatarsal bones, 
malunion or nonunion. Moderate malunion or nonunion of the 
tarsal or metatarsal bones warrant a 10 percent disability 
evaluation. A 20 percent evaluation requires moderately 
severe malunion or nonunion. A 30 percent evaluation requires 
severe malunion or nonunion.  



Another potential evaluation criteria available is Diagnostic 
Code 5284, other foot injuries.  Moderate residuals of foot 
injuries warrant a 10 percent evaluation. A 20 percent 
evaluation requires moderately severe residuals. A 30 percent 
evaluation requires severe residuals. 

Also consideration may be given to unilateral hallux rigidus, 
which is rated as severe hallux valgus. See 38 C.F.R. § 
4.71a, Diagnostic Code 5281.  Under Diagnostic Code 5280, 
unilateral hallux valgus a 10 percent evaluation is 
authorized for severe hallux valgus, if equivalent to 
amputation of the great toe or if operated upon with 
resection of the metatarsal head. 

The veteran sustained a hyper-extension injury to the right 
great toe during service. An X-ray showed a small chip 
fracture of the right proximal phalanx.  VA clinical records 
shortly after service reveal the veteran's complaints of 
right great toe pain and swelling complaints and an 
examination finding of mild hallux rigidus and some pain on 
stress of the joint.  

At the February 2003 VA medical examination of the joints, 
the veteran complained of difficulty wearing high-healed 
shoes with right big toe pain if they were worn.  It was 
reported that she did not take any special medication for the 
condition, and at times she could not feel the toe.  She 
reported pain with tight front shoes, necessitating her 
wearing wide front shoes.  It was reported that inspection of 
the right foot revealed tenderness on deep palpation in the 
right metacarpal phalangeal joint of the big toe.  Range of 
motion of the right toe appeared to equal the left.  The 
veteran's gait was normal, and she was able to walk tip-toe 
for a short distance.  An X-ray of the right foot was normal.  
In June 2003 painful movement of the right big toe was 
reported on a VA medical examination.

The record is entirely absent for any medical evidence of 
malunion or nonunion of the tarsal or metatarsal bones of the 
right great toe pursuant to Diagnostic Code 5283.  This is 
confirmed by X-rays revealing a normal right foot.  There is 
no deformity of the right great toe and range of motion of 
the right great toe is equal to 


the left.  The veteran has reported that her toe disorder 
precludes the use of high heels or tight front shoes.  
Objectively, though, the clinical data is absent for any 
medical findings that show functional impairment of gait or 
ambulation attributable to the residuals of a nondisplaced 
fracture of the proximal phalanx of the right great toe, that 
would equate to a moderate foot injury under Diagnostic Code 
5284.  While hallux rigidus was reported in the past, but 
there is no current medical evidence of the problem, 
particularly that which would equate to severe disability, 
equivalent to amputation of the toe under Diagnostic Codes 
5280 and 5281. The Board finds that the veteran's 
nondisplaced fracture of the proximal phalanx of the right 
great toe does not approximate the criteria necessary for a 
compensable disability evaluation under the applicable 
scheduler criteria.  38 C.F.R. §  4.7.    

The veteran's proximal phalanx of the right great toe 
involves a minor joint, but it conceivably could involve 
other right toe joints, therefore the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 maybe for consideration. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  There is no X-ray evidence of 
arthritis of the great toe. The veteran's complaints of right 
great toe pain primarily limited to the wearing of high-
heeled and tight front shoes has been reported, and there is 
some medical evidence of pain on motion of the toe.  The 
Board concludes though that there is no medical evidence of 
pain on motion or other functional impairment of the right 
great toe necessitating a compensable evaluation under 38 
C.F.R. §§ 4.40, 4.45.   

The veteran's testimony concerning her right great toe 
complaints and symptoms at the July 2005 video conference 
hearing at the Board has been considered, but is of limited 
probative value for purposes of evaluating her claim 
considering the applicable rating criteria. Also, an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization for an extra-schedular rating is 
not shown.  38 C.F.R. § 3.321(b).
  
The Board concludes that the weight of the evidence is 
against the veteran's claim, and a compensable evaluation for 
residuals of a nondisplaced fracture of the proximal phalanx 
right great toe is not warranted.



ORDER

Entitlement to an increased evaluation for residuals of a 
left wrist Galeazzi fracture, status post open reduction 
internal fixation is denied.

Entitlement to a compensable evaluation for residuals of a 
nondisplaced fracture of the proximal phalanx right great toe 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


